United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                October 1, 2004
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                            No. 03-11039
                          Summary Calendar



BARBARA A. WEBSTER,

                                       Plaintiff-Appellant,

versus

BASS ENTERPRISES PRODUCTION CO.,

                                       Defendant-Appellee.

                       ______________________

          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-2109-N
                      ______________________

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Barbara Webster filed suit against Bass Enterprises

Production Company (“Bass”), claiming that her termination by

Bass violated various provisions of Title VII of the Civil Rights

Act of 1964.1   Webster appeals the front-pay and back-pay awards

ordered by the district court after the jury found in her favor


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      42 U.S.C. § 2000e, et. seq.

                                 -1-
on her claim of retaliatory discharge.

     Front-pay is an equitable remedy awarded to a plaintiff

following a wrongful discharge in order to compensate for lost

future earnings.2   We review the district court’s award of front-

pay for an abuse of discretion.3   A district court abuses its

discretion when it bases its decision upon an erroneous view of

the law or a clearly erroneous view of the evidence.4

     Webster argues that the district court abused its discretion

by failing to employ a sequential analysis in calculating her

front-pay award of $11,000.5   We can find no authority, and

Webster fails to direct us to any, mandating the use of a

sequential analysis when calculating front-pay awards.   However,

authority abounds for the proposition that front-pay calculations

are matters inherently within the discretion of the trial court.6

     2
      Giles v. Gen. Elec. Co., 245 F.3d 474, 489 n.27 (5th Cir.
2001).
     3
      Id. at 489.
     4
      Esmark Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir.
1994).
     5
      The seven-step sequential analysis urged by Webster is set
forth in Fournerat v. Beaumont Indep. School Dist., 6 F.Supp. 2d
612, 614 (E.D. Tex. 1998).
     6
      See Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869, 870
(5th Cir. 1991)(finding that front-pay calculations cannot be
totally accurate because they are prospective and necessarily
speculative in nature, requiring district courts to apply
“intelligent guesswork” to arrive at the best answer); Sellers v.
Delgado, 781 F.2d 503, 505 (5th Cir. 1986)(finding that front-pay
can only be calculated through intelligent guesswork, and
recognizing its speculative character by according wide latitude in

                                -2-
When reviewing awards of front-pay for an abuse of discretion, we

have considered such factors as whether the time period used to

calculate the award was overly speculative, whether the court

discounted the final award to present value, whether the court

accounted for interim earnings in making its calculation, and

whether the award is reasonable under the facts of the case.7     We

have never held, however, that consideration of any one factor or

group of factors is mandatory when calculating front-pay awards.

     In the present case, Webster fails to point to any evidence

that the district court neglected to take these or any other

factors into consideration.   Rather, she relies solely upon her

contention that the court was obligated to rigidly employ a

sequential analysis.   As no such requirement exists, we cannot

say that the court abused its discretion in making its

calculations.   Furthermore, her argument regarding the amount of

front-pay owed her under the sequential method is unsupported by

any legal or factual analysis, and therefore cannot be considered

on review.8   Accordingly, the front-pay award is AFFIRMED, and

Webster’s motion to supplement the record and file an amended




its determination to the district courts).
     7
      See Deloach v. Delchamps, Inc., 897 F.2d 815, 822-23 (5th
Cir. 1990); Giles, 245 F.3d at 489 n.27.
     8
      N.W. Enter. Inc. v. City of Houston, 352 F.3d 162, 183 n.24
(5th Cir. 2003).

                                -3-
brief is DENIED.9

     Webster also argues that the court’s award of $11,000 in

back pay was erroneous because it failed to encompass her lost

earnings during the relevant time period.   The record reflects

that Webster filed no post-judgment motions.   Failure to

challenge a back pay award in a post-judgment motion will result

in waiver of the issue on appeal unless exceptional circumstances

exist.10   Exceptional circumstances exist when a pure question of

law is asserted, and the error is so obvious that the failure to

consider it would result in a miscarriage of justice.11

Calculation of back pay awards is a highly fact-bound inquiry.

In addition, the record contains evidence that Webster’s back pay

loss was $10,000.   Given these considerations, we find that

exceptional circumstances are not present in this case.

Accordingly, the judgment of the district court regarding back

pay is AFFIRMED.    Because we affirm the trial court’s ruling in




     9
      See Habets v. Waste Mgmt., Inc., 363 F.3d 378, 385 (5th Cir.
2004)(denying motion to supplement where “such additional materials
are not necessary or appropriate for” the court’s decision).
     10
      See Vargas v. Lee, 317 F.3d 498, 500 n.1 (5th Cir. 2003);
Bueno v. City of Donna, 714 F.2d 484, 493-94 (5th Cir. 1983).
     11
      Pounds Photographic Labs, Inc. v. Noritsu Am. Corp., 818 F.2d
1219, 1226 (5th Cir. 1987); see also Lincoln v. Case, 340 F.3d 283,
290 (5th Cir. 2003)(when reviewing for plain error, appellate court
must uphold the verdict if there is any evidence to support it).

                                 -4-
full, Webster’s request for attorney’s fees is DENIED.12

     The judgment of the trial court is AFFIRMED, and all MOTIONS

are DENIED.




     12
      Habets, 363 F.3d at 385 (denying motion for attorney’s fees
when affirming trial court’s ruling).

                               -5-